87 F.3d 1317
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Leobardo ALARCON-DUARTE, aka Leobardo Alarcon, Petitioner,v.IMMIGRATION AND NATURALIZATION SERVICE, Respondent.
No. 95-70452.
United States Court of Appeals, Ninth Circuit.
Submitted June 10, 1996.*Decided June 19, 1996.

Before:  GOODWIN, PREGERSON and KOZINSKI, Circuit Judges.


1
ORDER**


2
We dismiss this appeal for want of a case or controversy.   Effective May 31, 1995, the I.N.S. need not terminate an alien's temporary residency prior to commencing deportation proceedings if the ground for deportation is a conviction for a drug related crime.  60 Fed.Reg. 21,040 (1995) (to be codified at 8 C.F.R. § 245a.2(u)(2)(ii)).   Temporary residence status terminates automatically upon issuance of the order of deportation.   Id.  While this provision was not in effect at the time of Alarcon-Duarte's deportation hearing, it would apply to his case upon remand from this court.   Absent the ability to impose an effective remedy, this court lacks jurisdiction.  See Lewis v. Continental Bank Corp., 494 U.S. 472 (1990);  Wilson v. U.S. Dept. of Interior, 799 F.2d 591, 592 (9th Cir.1986) ("An action is moot if the court cannot grant any effective relief.").


3
DISMISSED.



*
 The panel unanimously finds this case suitable for submission on the record and briefs and without oral argument.   Fed.R.App.P. 34(a);  Ninth Circuit Rule 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3